      Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 1 of 30




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VERNON EALY,                               :
                     Plaintiff,            :      3:20-cv-0103
                                           :
       v.                                  :      Hon. John E. Jones III
                                           :
WILLIAM BECHTOLD, et al.,                  :
             Defendants.                   :

                                  MEMORANDUM

                                  March 8, 2021

I.     BACKGROUND

       Plaintiff Vernon Ealy (“Ealy”), at the relevant time, a state inmate

incarcerated at the Franklin County Jail (“FCJ”), commenced this action on

January 21, 2020, pursuant to 42 U.S.C. § 1983, primarily raising claims

concerning the manner in which the FCJ accommodates his Muslim religious

practices. (Doc. 1).

       Presently pending is Defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56. (Doc. 27).1 Defendants filed a supporting

brief, statement of material facts, and exhibits. (Docs. 35, 36, 38). Ealy sought an

extension of time in which to respond to the motion. The Court granted him until



 1
    Defendants initially moved to dismiss the complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6). The Court subsequently granted their motion to convert the motion to one
for summary judgment. (Docs. 28, 29).
      Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 2 of 30




September 30, 2020, to oppose the motion and cautioned him that his failure to file

an opposition brief and respond to Defendants’ statement of material facts would

result in the motion being deemed unopposed and the statement of material facts

being deemed admitted. (Docs. 41, 42). He failed to oppose the motion.

According to an October 27, 2020 docket entry, Ealy contacted the Clerk’s Office

and indicated he would be seeking an additional extension of time to oppose the

motion. He did not do so and he has not opposed the motion. Consequently, the

statement of material facts is deemed admitted and the motion is deemed

unopposed. For the reasons set forth below, the motion will be granted.

II.   STANDARD OF REVIEW

      Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(c); Turner v. Schering-Plough Corp., 901 F.2d 335, 340

(3d Cir. 1990). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); Brown v. Grabowski, 922 F.2d 1097, 1111 (3d Cir. 1990).

                                          2
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 3 of 30




A disputed fact is “material” if proof of its existence or nonexistence would affect

the outcome of the case under applicable substantive law. Id.; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Brotherhood of Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d

Cir. 1991).

      The party moving for summary judgment bears the burden of showing the

absence of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d

Cir. 1996). Although the moving party must establish an absence of a genuine

issue of material fact, it need not “support its motion with affidavits or other

similar materials negating the opponent's claim.” Celotex, 477 U.S. 317, 323

(1986). It can meet its burden by “pointing out ... that there is an absence of

evidence to support the nonmoving party’s claims.” Id. at 325.

      Once such a showing has been made, the non-moving party must go beyond

the pleadings with affidavits, depositions, answers to interrogatories or the like in

order to demonstrate specific material facts which give rise to a genuine issue.

FED. R. CIV. P. 56; Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co. v. Zenith

                                           3
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 4 of 30




Radio Corp., 475 U.S. 574, 586 (1986) (stating that the non-moving party “must

do more than simply show that there is some metaphysical doubt as to the material

facts”); Wooler v. Citizens Bank, 274 F. App’x 177, 179 (3d Cir. 2008). The party

opposing the motion must produce evidence to show the existence of every

element essential to its case, which it bears the burden of proving at trial, because

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). “[T]he

non-moving party ‘may not rely merely on allegations or denials in its own

pleadings; rather, its response must . . . set out specific facts showing a genuine

issue for trial.’” Picozzi v. Haulderman, 2011 WL 830331, *2 (M.D. Pa. 2011)

(quoting FED. R. CIV. P. 56(e)(2)). “Inferences should be drawn in the light most

favorable to the non-moving party, and where the non-moving party’s evidence

contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple

BMW, Inc. v. BMW of North America. Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

      If the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at

322. The adverse party must raise “more than a mere scintilla of evidence in its

                                           4
       Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 5 of 30




favor” and cannot survive by relying on unsupported assertions, conclusory

allegations, or mere suspicions. Williams v. Borough of W. Chester, 891 F.2d 458,

460 (3d Cir. 1989). The mere existence of some evidence in support of the non-

movant will not be adequate to support a denial of a motion for summary

judgment; there must be enough evidence to enable a jury to reasonably find for

the non-movant on that issue. Anderson, 477 U.S. at 249–50.

III.   STATEMENT OF MATERIAL FACTS

       A.     FCJ Religious Programming and Activities Policy

       The FCJ maintains a Religious Programming and Activities Policy

administered by the Deputy Warden for Inmate Services, Michelle Weller

(“Defendant Weller”)2. (Doc. 36, ¶¶ 8, 12). Upon intake at the FCJ, inmates are

asked to select a religious preference. (Id. at 8). This allows the inmate to “satisfy

the needs of his religious life consistent with the orderly administration of the jail.”

(Id. at 9). Certain privileges attach to selecting a religious preference, including

the ability to possess certain personal religious articles, such as kufis and prayer

rugs, and attend worship services. (Id. at 10).

       To ensure that the FCJ meets the religious needs of inmates of all faiths,

Defendant Weller relies on numerous religious reference sources, including

 2
   Deputy Warden Weller was the Deputy Warden for Inmate Services at all times relevant to
Ealy’s complaint. (Doc. 36, ¶ 12).
                                          5
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 6 of 30




sources that specifically address religious practice by incarcerated persons. (Id. at

13). She has consulted the United States Department of Justice Technical

Reference Manual on Inmate Religious Beliefs and Practices (hereinafter “DOJ

Technical Reference Manual”) and has been guided by Pennsylvania Department

of Corrections (“DOC”) policies. (Id. at 14). She has also consulted with clerics

and representatives of organizations from a variety of faiths, including but not

limited to Christian, Jewish, and Muslim organizations. (Id. at 15). With regard to

the needs of Muslim inmates, she has repeatedly sought the counsel of the Islamic

Society of Western Maryland. (Id. at 16). Defendant Weller has a strong working

knowledge of Islamic tradition and doctrine, especially as these relate to the needs

of incarcerated persons. (Id. at 17).

      The FCJ also employs Chaplain Isaac Burkholder (“Defendant

Burkholder”), who, in accordance with the FCJ’s Religious Programming and

Activities Policy, is required to “assure equal status and protection for all

recognized religions.” (Id. at 18, 20). Defendant Burkholder also supervises

inmate religious services and provides religious counseling to inmates. (Id. at 19).

      B.     FCJ’s Policies for Accommodating Religious Dietary Needs

      Summit Food Service, the provider of food services to inmates at the FCJ,

has assured Defendant Weller that the General Population Meal Plan, as approved

                                           6
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 7 of 30




by a Licensed Dietician-Nutritionist, serves meals that provide a diet that averages

3,000 calories per day and satisfies the Recommended Dietary Allowances for

major nutrients required for adult males. As an additional alternative, the FCJ

administrators provide a Vegetarian/Vegan Meal Plan for any inmate with

religious objections to the meat served as part of the General Population Meal

Plan, or for an inmate who is vegetarian/vegan for other reasons. This plan is

implemented by removing meat and substituting other proteins in the dishes

prepared for the general plan and allows kitchen staff to maintain high levels of

efficiency, as the Vegetarian/Vegan overlaps significantly with the food prepared

for the General Population Meal Plan. (Id. at 35). It, too, satisfies the

Recommended Dietary Allowances. (Id. at 36).

      Each meal prepared for the General population Meal Plan and

Vegetarian/Vegan Plans costs approximately $1.18/tray. (Id. at 37). With the

exception of the purchase of pre-packaged kosher meals for orthodox Jewish

inmates, the dietary needs of the inmates of every religious sect represented within

the facility are satisfied under the General Population Meal Plan or the

Vegetarian/Vegan Plan. (Id. at 38). The FCJ provides pre-packaged kosher meals

to Jewish inmates. This was determined to be the most cost effective means of




                                           7
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 8 of 30




providing for the dietary needs of Jewish inmates, given the prohibitive cost of

creating and maintaining a kosher kitchen inside the FCJ. (Id. at 39).

      Defendant Weller understands that the Muslim diet recognizes foods as

either halāl, “lawful”, or harām, “forbidden.” (Id. at 24, 25). Harām foods include:

pork, pork-by-products, and pork-derivatives; all types of blood; meat of animals

which have died naturally, were killed by strangulation, a violent blow, or a

headlong fall, partially eaten by scavengers, or sacrificed as an offering to idols;

carnivorous animals, reptiles and insects; and wine, ethyl alcohol and spirits. (Id.

at 25). Everything that is not unlawful is considered halāl. (Id.). Because no

foods considered harām are served as part of the General Population Meal Plan, it

satisfies the requirements of a Muslim religious diet. (Id. at 26, 27). If a Muslim

inmate believes that the General Population Meal Plan does not satisfy his

religious needs, the inmate is permitted to switch to the Vegetarian Meal Plan

which, Defendant Weller believes is also compliant with Muslim dietary

restrictions. (Id. at 28, 29). Both meal plans are in accord with the dietary

restrictions of the Islamic faith. (Id. at 21-23, 36).

      After extensive deliberation among the FCJ administrators, the General

Population Meal Plan was chosen as the most cost-effective means of satisfying

the dietary needs of the broadest segment of the inmate population. Relying on a

                                            8
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 9 of 30




single meal plan to the greatest extent possible improves efficiency in food service

at the Jail and helps to control costs. (Id. at 33). In part, the General Population

Meal Plan was chosen because it does not include any pork, pork by-products, or

pork derivatives. FCJ administrators made this choice after considering the many

religious strictures in existence that prevent the consumption of pork. The

intention of removing all pork derivatives from the menu, and thus from the

kitchen facilities at the jail, was to meet the needs of the vast majority of the

inmate population by using a single meal plan. (Id. at 34).

      Under FCJ policy, inmates may request special religious diets by submitting

a written request to the Deputy Warden of Inmate Services or to the Chaplain. (Id.

at 30). Upon receipt of a dietary request (or any other request based upon an

asserted religious practice), Defendant Weller contacts members of the religious

community of the requesting inmate, in order to verify whether the request is

legitimate according to the tenets of the religious community in question. (Id. at

31). If, after consultation with religious authorities, it is determined that an

inmate’s request is valid, it will be approved and forwarded to the Food Service

Manager or relevant department. (Id. at 32).

      The FCJ’s current meal service system consisting of the General Population

Meal Plan, the Vegetarian/Vegan Meal Plan, and the Kosher Meal Plan allows the

                                           9
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 10 of 30




Jail to service the dietary needs of all inmates with only three (3) full-time kitchen

employees and one (1) part-time kitchen employee. (Id. at 40). The limited

number of meal plans also reduces the need for security checks for deliveries of

kitchen supplies, as most of the meals utilize the same ingredients that are all

delivered on a regular schedule, seventeen (17) times per month, from the same

provider. Because all ingredients are delivered simultaneously from the same

provider, the General Population Meal Plan also reduces the number of staff

necessary to conduct security checks of food deliveries, and the frequency of such

checks. As such, the General Population Meal Plan increases the security of the

institution, serves to reduce food service costs, simplify meal preparation, and

improve efficiency. (Id. at 41, 42).

      If the FCJ were required to provide a specific “Halāl Meal Plan,” much of

the benefits of the General Population Meal Plan would be lost, as multiple, widely

different meal plans would be prepared in the FCJ kitchen. This would complicate

food service, require the hiring of more kitchen staff, and adversely affect

efficiency. (Id. at 43). If a “Halāl Meal Plan” were required, the FCJ would likely

have to provide a “Buddhist Meal Plan,” “Sikh Meal Plan,” and other meal plans

for various faiths which are all currently served by the General Population Meal

Plan and/or Vegetarian/Vegan Meal Plans. (Id.

                                          10
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 11 of 30




at 44). A separate ‘Halāl Meal Plan would be an enormous expense, and would

place a substantial strain on prison resources, impacting the ability of FCJ to

provide other services to inmates. The jail would be required to reduce the number

of correctional officers employed, as well as reduce the rehabilitative and

educational services provided to inmates, thereby affecting institutional order, and

the safety and security of remaining staff and the inmate population. (Id. at 45).

      C.     Ramadan Accommodations

      Ramadan is the Islamic “holy month,” during which Muslim inmates fast

during the day as a display of their devotion. (Id. at 46). The time for fasting each

day is determined by sunrise and sunset—no food may be consumed between these

points in the day. (Id. at 47). During Ramadan, FCJ makes the following

accommodations for the religious practice of Muslim inmates:

      a. Muslim inmates are given breakfast earlier than usual to ensure they
      eat before sunset. The kitchen staff prepares bagged breakfasts
      (“sahoor bag”) the night before, which are brought to Muslim inmates
      before the sun rises each day.

      b. Muslim inmates are fed dinner at a later time than the rest of the
      inmate population, according to the time of sunset.

      c. Muslim inmates are also given an orange to break their fasts in their
      cell prior to the evening meal.

      d. Both the bagged breakfast and the evening meal contain one and
      one-half (1.5) the caloric content of a normal meal under the General
      Population Meal Plan, so as to compensate for the missed midday meal.
                                          11
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 12 of 30




       e. The staff takes great care to provide meals before and after sunset,
       and to account for the varying time of day these events occur as the
       month progresses. Though security and operational needs may
       occasionally necessitate delays of several minutes from the exact time
       of either sunrise or sunset, the staff always endeavors to serve meals
       and fruit each day at the proper times.

       f. Following the breaking of the fast with an orange, Muslim inmates
       are permitted to pray individually in their cells prior to taking their
       evening meal.

       g. Finally, Muslim inmates may sign up to participate in the Eid Ul-
       Fitr Feast (“Feast of Eid”), a celebration that concludes the month of
       Ramadan. The Feast of Eid is held in the Chapel. The food served at
       the feast is the same as that given to inmates generally according to the
       General Population Meal Plan or Vegetarian Meal Plan.

(Id. at 48).

       During Ramadan 2019, Ealy filed numerous grievances relating to alleged

problems with FCJ’s Ramadan arrangements. (Id. at 49). He complained he was

not woken up prior to sunrise to receive a bagged breakfast on the first day of

Ramadan 2019 (May 6, 2019). (Id. at 50). This was due to his late submission of

his request to participate in Ramadan. (Id. at 51). On April 25, 2019, staff posted

memoranda on every cell block with instructions on how inmates could sign up to

participate in Ramadan. (Id. at 52). On May 3, 2019, each approved inmate was

notified of his approval with a personal memorandum. (Id. at 53). Ealy submitted

his request to participate on May 3, 2019. (Id. at 54). The request did not reach

                                          12
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 13 of 30




Defendant Weller’s desk until May 6, 2019—he was placed on the Ramadan list

that day and received the prescribed evening meal. (Id. at 55).

      Ealy complained about delays in Ramadan meal service. (Id. at 56).

Occasional minor delays in meal service are inevitable due to security and

operational needs at FCJ. Specifically, there are numerous reasons why staff must

sometimes be unexpectedly re-allocated to different areas of the jail, such as fights

between inmates, assaults on correctional staff, and lockdowns imposed for the

safety of visitors. Despite these recurring problems, delays in meal service during

Ramadan 2019 were infrequent, and lasted for 30 minutes at most. (Id. at 57, 58).

Additionally, in response to Ealy’s concerns, Defendant Deputy Warden James

Sullen (“Defendant Sullen”) instructed staff to write daily reports reflecting the

time of meal service. (Id. at 59).

      Ealy complained that the food in the bagged breakfasts was inadequate,

claiming that Islamic doctrine required him to eat specific foods. (Id. at 60).

According to Defendant Weller’s understanding of Islamic dietary law, which is

based on the DOJ Technical Reference Manual, guidance from the Pennsylvania

DOC, and consultation with representatives of the Islamic Society of Western

Maryland, Ealy is not compelled to consume any specific foods. Rather, he is only




                                          13
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 14 of 30




required to avoid harām foods, of which there are none in the Ramadan breakfast

bags. (Id. at 61).

      Ealy also complained that the food served at the Feast of Eid at the end of

Ramadan was “not halāl” because it did not amount to a “grand feast.” (Id. at 62).

Defendant Weller contacted the Islamic Society of Western Maryland and

specifically inquired of the Imam affiliated with the Mosque whether any special

foods should be served at the Feast of Eid. She was advised that no special foods

are required. (Id. at 63). Ealy’s grievances regarding the food served at the Feast

of Eid in 2019 were denied. (Id. at 64).

      Additionally, Ealy demanded that he be allowed to store food in his cell

during the Ramadan fast so he could eat continuously throughout the night. (Id. at

65). No inmate, regardless of his religious affiliation, is allowed to store food in

his cell at FCJ based on a policy addressing cleanliness concerns, as discarded or

forgotten food in cells can attract insects or otherwise create an unsanitary

environment. (Id. at 66, 67). The policy is also intended to prevent inmates from

hoarding fruit and other foodstuffs that can be fermented into homemade

intoxicants. (Id. at 68). Ealy received ten days of disciplinary confinement for

violating this policy on May 29, 2019. (Id. at 70). This discipline had nothing to

do with Ealy’s religious affiliation. (Id. at 71).

                                           14
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 15 of 30




          Muslim inmates’ rights are not violated when they are required to break their

daily Ramadan fast during a defined evening mealtime, rather than gradually

throughout the night. (Id. at 73). Because inmates do not choose when to consume

their meals, which are brought to them by jail staff, the time at which Ealy broke

his fast each day would not be impacted by his awareness of the current time. (Id.

at 74).

          Ealy complained during Ramadan 2019 that his rights were violated because

there was no daily congregational prayer in the Chapel. (Id. at 75). Several years

ago, during one of Ealy’s prior periods of incarceration at the FCJ, the

administration implemented a program under which Muslim inmates could attend a

daily prayer service during Ramadan. (Id. at 76). The FCJ decided to discontinue

this program following incessant complaints from Ealy that the prayer service did

not start at the appropriate time each day, and that this violated his religious rights.

(Id. at 77).

          Ealy complained that he and other Muslim inmates should be able to

assemble for group prayer in inmate common areas, both during and outside of

Ramadan. (Id. at 78). The no-gatherings policy in the common areas applies to all

inmate groups, religious or otherwise, and exists for several reasons. (Id. at 79-

83). Such gatherings can impede movement and prevent staff from quickly

                                            15
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 16 of 30




traversing the facility when necessary, such as during a lockdown or to respond to

a fight among inmates. (Id. at 80). Unsupervised inmate gatherings present the

risk of gang recruitment, or other concerted action aimed at disrupting operations.

(Id. at 81, 82). Also, preventing group prayer in common areas prevents non-

religious inmates from being exposed to religious services in which they do not

wish to participate (Id. at 83).

      D.      Rolled Pant Legs and Identification Wristband Policies

      Some Muslim communities prescribe rolling one’s pants above the ankles

during prayer. (Id. at 84). Inmates are permitted to roll up their pant legs during

Muslim services at the Chapel, but are not allowed to do so at other times because

rolled clothing can be used to smuggle contraband and signal gang affiliation. (Id.

at 86, 87).

      Some Muslim communities prohibit the presence of images or pictures of

animate objects during prayer. (Id. at 89, 94). To accommodate this need, the FCJ

permits Muslims to turn their identification wristbands inside out during services in

the Chapel, and while they pray in their cells. (Id. at 90). Permitting Muslim

inmates to obscure their wristbands at other times would create logistical

difficulties and present serious security risks. (Id. at 91). For example, inmates

are frequently escorted throughout the facility by corrections officers, which

                                         16
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 17 of 30




requires that the corrections officers be able to quickly identify inmates to ensure

each inmate is taken to his assigned location. (Id. at 92). Additionally, officers

who do not have personal familiarity with particular inmates need a reliable means

of identifying inmates they encounter for purposes of distribution of medication

and meals, and enforcement of special inmate restrictions (dietary or otherwise).

(Id. at 93).

       E.      FCJ’s Congregational Muslim Services

       To enable Muslim inmates to meaningfully practice their religion, they are

allowed to utilize the FCJ Chapel in conducting weekly Taleem studies and

inmate-led Jumu’ah services. (Id. at 95, 105, 106). Defendant Burkholder

supervises the inmates during worship. (Id. at 96). Despite their best efforts,

Defendants Burkholder and Weller have been unsuccessful in security the services

of a volunteer Imam to conduction additional Muslim services. (Id. at 100-105).

       F.      Inmate Prayer Rugs

       FCJ provides individual 18x30” prayer rug to each Muslim inmate. (Id. at

107). These rugs are not used for any other purpose or by inmates of any other

religious denomination. (Id. at 112). Inmates are permitted to keep the prayer rug

in their cells for individual prayer throughout each day and to take the rug to the




                                          17
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 18 of 30




Chapel for use during Taleem and Jumu’ah services. (Id. at 108, 109). It is

therefore unnecessary to order an area rug for the Chapel, per Ealy’s demands.

       The individual prayer rug provided by the facility is the only rug Muslim

inmates may use for prayer. Inmates are not permitted to receive prayer rugs from

persons outside the jail. (Id. at 110). This promotes uniformity among Muslim

inmates and prevents some inmates from having higher-quality or more visually

appealing prayer rugs than others. (Id. at 114).

       Upon release, the inmate must return his prayer rug, which is then laundered

and placed back into rotation. (Id. at 111).

       G.     FCJ’s Library of Islamic Text

       All inmates at FCJ have access to the facility’s library of religious texts,

which include the Qur’an, the Hadith and Sunnah, and other Islamic study

materials. (Id. at 116). Following guidance from the Pennsylvania DOC, the FCJ

administration elected not to purchase a copy of the “Noble Qur’an” in 2019

because the text promoted violence (Id. at 117). In 2020, the FCJ administration

reconsidered its position on the Noble Qur’an and now provides it as part of the

facility’s library of religious texts. (Id. at 118).




                                            18
      Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 19 of 30




IV.    DISCUSSION

       A.    Constitutional Claims

       Section1983 of Title 42 of the United States Code offers private

citizens a cause of action for violations of federal law by state officials. See

42 U.S.C. § 1983. The statute provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or
       other proper proceeding for redress....

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Ealy challenges various FCJ prison policies as being violative of the Free

Exercise Clause of the First Amendment. The First Amendment provides, inter

alia, that “Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof . . . ” U.S. CONST. amend.1 It offers

protection for a wide variety of expressive activities, which are lessened, but not

                                           19
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 20 of 30




extinguished, in the prison context, where legitimate penological interests must be

considered in assessing the constitutionality of official conduct. Turner v. Safley,

482 U.S. 78, 89 (1987). Although prisoners must be afforded “reasonable

opportunities” to exercise the religious freedoms guaranteed by the First

Amendment, see Cruz v. Beto, 405 U.S. 319, 322 n.2 (1972), imprisonment

necessarily results in restrictions on some constitutional rights, including the First

Amendment right to the free exercise of religion. O’Lone v. Shabazz, 482 U.S.

342, 348-49 (1987). Only beliefs which are both sincerely held and religious in

nature are entitled to constitutional protection. Wisconsin v. Yoder, 406 U.S. 205,

215-19 (1972); Dehart v. Horn, 227 F.3d 47, 51 (3d Cir. 2000); see also Africa v.

Pennsylvania, 662 F.2d 1025, 1029-30 (3d Cir. 1981) (identifying three indicia of

religion as (1) attempting to address “fundamental and ultimate questions having to

do with deep and imponderable matters,” (2) being “comprehensive in nature,”

consisting of a “belief system” rather than “isolated teachings,” and (3)

recognizing the “presence of certain formal and external signs” such as the clergy

and observance of holidays). Defendants do not dispute that Ealy’s sincerely held

religious beliefs are entitled to constitutional protection.

      Once it is established that the individual has a belief that is “both sincerely

held and religious in nature,” the United States Supreme Court’s Turner v. Safley

                                           20
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 21 of 30




test must be applied to determine whether the curtailment at issue is reasonably

related to penological interests. DeHart, 227 F.3d at 51. “[Turner] directs courts

to assess the overall reasonableness of such regulations by weighing four factors.

‘First, there must be a ‘valid, rational connection’ between the prison regulation

and the legitimate governmental interest put forward to justify it,’ and this

connection must not be ‘so remote as to render the policy arbitrary or irrational.’

Second, a court must consider whether inmates retain alternative means of

exercising the circumscribed right. Third, a court must take into account the costs

that accommodating the right would impose on other inmates, guards, and prison

resources generally. And fourth, a court must consider whether there are

alternatives to the regulation that ‘fully accommodate[ ] the prisoner’s rights at de

minimis cost to valid penological interests.’” DeHart, 227 F.3d at 51, quoting

Waterman v. Farmer, 183 F.3d 208, 213 (3d Cir. 1999) (internal citations omitted).

“The objective is to determine whether the regulation is reasonable given the

prison administrators’ penological concerns and the inmate’s interest in engaging

in the constitutionally protected activity.” Id. at 59.

      The most important prong of the Turner analysis requires a rational

connection between the policy and the legitimate governmental interest that

justifies it. Nasir v. Morgan, 350 F.3d 366, 372 (3d Cir. 2003). “According to

                                           21
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 22 of 30




Turner, a regulation will be sustained unless ‘the logical connection between the

regulation and the asserted goal is so remote as to render the policy arbitrary or

irrational.’ ” Id., citing Turner, 482 U.S. at 89-90. “ ‘[T]he burden is not on the

state to prove the validity of the challenged prison regulation but instead is on the

inmate to disprove it.” Williams v. Morton, 343 F.3d 212, 217 (3d Cir. 2003).

      Defendants contend that the policies that resulted in the restrictions of which

Ealy complains are rationally related to legitimate penological goals. Specifically,

as set forth in detail in the Statement of Material Facts, supra, the various policies

are in place for a myriad of reasons which are rationally related to valid legitimate

correctional interests such as security concerns, simplification and uniformity in

operations, cost containment, and increased efficiency and administration. (Doc.

36, ¶¶ 33, 35, 41-43, 67, 79-83, 87, 91-93, 114-118). This uncontroverted

evidence demonstrates that policies and practices applicable to every area

challenged by Ealy are rationally related to valid legitimate penological interests.

      As to the second factor, it is undisputed that FCJ provided Ealy with a Halal

compliant meal plan, provided him the opportunity to participate in worship

services, to access religious education and counseling, accommodated him for

religious observances, provided him the opportunity to attend Jumu’ah, and

participate in Taleem studies, permitted daily prayer practices, supplied him with a

                                          22
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 23 of 30




prayer rug, and accommodated him during Ramadan and for religious observances

of significant holidays. (Doc. 36, ¶¶ 18-20, 23-32, 48, 55, 86, 90, 105-110 ). Ealy

does not dispute that the FCJ provides him and other Muslim inmates with these

opportunities to practice his religion. The second Turner also factor weighs in

favor of Defendants. See Williams, 343 F.3d at 219.

      With respect to the third factor, Defendants have clearly articulated the

impact accommodation of Ealy’s many requests, beyond the accommodations

already in place, would have on FCJ’s guards, other inmates, and on the allocation

of prison resources generally. (Doc. 36, ¶¶ 43-45, 79-83, 91-93, 114). This factor

weighs in favor of Defendants.

      Finally, “the [fourth factor] inquiry is whether there are alternatives that

would impose only ‘de minimis cost to valid penological interests.’ ” Fraise v.

Terhune, 283 F.3d 506, 520 (3d Cir. 2002) (quoting Turner, 482 U.S. at 91). The

record demonstrates that the FCJ has gone to great lengths to provide religious

accommodations to Ealy and Muslim inmates. It also shows that additional

alternatives cannot be provided at a de minimis cost, monetary or otherwise. There

is evidence that providing a specific halal meal plan would increase costs, tax

prison resources, impact efficiency, and result in curtailment of other prison

programs. (Doc. 36, ¶¶ 43-45). Eliminating or altering the rolled pants,

                                          23
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 24 of 30




identification wrist band, and no gathering policies would jeopardize staff and

inmate security and orderly administration and operations. (Id. at 79-83, 91-93).

And allowing inmates to store food in their cells presents, inter alia, sanitation

concerns. (Id. at 67-69).

       Significantly, the party adverse to summary judgment must raise “more than

a mere scintilla of evidence in its favor” in order to overcome a summary judgment

motion and cannot survive by relying on unsupported assertions, conclusory

allegations, or mere suspicions. Williams, 891 F.2d at 460. Ealy has wholly failed

to meet this burden in that he neglected to oppose Defendants’ motion for

summary judgment. Despite his failure to oppose the motion it is clear on this

record that Defendants made every attempt to strike a balance between

accommodation of Ealy’s rights and the challenges of logistics, budgetary

constraints, security, and orderly administration of the FCJ.3 Defendants are


3
   Notably, Ealy unsuccessfully challenged a number of the same FCJ policies in an action he
filed in 2013. The Court set forth the following in rejecting Ealy’s prior challenges:
          Defendants have established that the policies and practices related to the
         employment of a full-time Iman, the religious services policy, restrictions on
         communal prayer, use of the chapel, supervision of religious services, use of prayer
         oils, meal preparation and distribution, and religious materials satisfies the
         “reasonableness test.” See Turner, 482 U.S. at 89; O'Lone, 482 U.S. at 349. The
         policies and practices with respect to every area challenged by Ealy further a
         legitimate governmental interest unrelated to suppression of expression. There is
         simply nothing in the record to lead the court to conclude that Ealy's ability to
         practice his faith was restricted or that he was prohibited from practicing his
         religion in any manner. For instance, he was provided opportunities to practice his
         religion on a regular basis in the facility's chapel. “A special chapel or place of
                                                  24
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 25 of 30




therefore entitled to an entry of summary judgment on Ealy’s First Amendment

claim.

         B.     Religious Land Use and Institutionalized Persons Act of 2000

         Section 3 of the Religious Land Use and Institutionalized Persons Act of

2000 (“RLUIPA”) provides, in relevant part, that “[n]o government shall impose a



         worship need not be provided for every faith regardless of size; nor must a chaplain,
         priest, or minister be provided without regard to the extent of the demand.” Cruz v.
         Beto, 405 U.S. 319, 322 n. 2, 92 S.Ct. 1079, 31 L.Ed.2d 263 (1972) (per curiam );
         see also Gittlemacker v. Prasse, 428 F.2d 1, 4 (3d Cir. 1970) (no affirmative duty
         to provide an inmate with a clergyman of his choice). Also, the fact that FCJ
         provided a general Chaplain, who scheduled and supervised Muslim worship, was
         permissible. Providing Chaplains for only the largest major faith groups and
         prohibiting group worship in the absence of an approved faith group leader, when
         faced with legitimate budgetary constraints and security concern, is permissible
         under the First Amendment. See Smith v. Kyler, 295 F. App’x 479, 481 (3d Cir.
         2008). Further, restricting religious practice in the prison yard is permissible when
         other means of worship are available. See Smith, 295 F. App’x at 483–84. The
         inability to provide Halal meals due to the substantial burden it would place on
         prison resources, did not impermissibly curtail Ealy’s right to free exercise of his
         religion as all indications from the record are that the General Plan satisfied Halal
         meal requirements. See Williams v. Morton, 343 F.3d 212, 220 (3d Cir. 2003)
         (rejecting inmate’s claim that failure to provide Halal meat in lieu of vegetarian
         meals violated their First Amendment rights); see also Abdul–Aziz v. Ricci, 569 F.
         App’x 62, 66–67 (3d Cir. 2014). Also, the decision to ban prayer oils because they
         could mask the scent of other contraband, be used for illicit trades or purposes, be
         used to threaten other inmates, or provide a means for inmates to slide out of
         restraints, was clearly permissible as it was security driven and had no basis in the
         free exercise of religion. See Banks v. Beard, No. 14–4081, 2015 WL 509515, at
         *5 (3d Cir. Feb.9, 2015). Finally, although Ealy's request for a certain version of
         the Qur'an was denied, based on legitimate security concerns, he had access to the
         Qur'an endorsed by the Islamic Society of Western Maryland and to additional
         religious materials. There is nothing in the record that suggests that he was deprived
         of texts that provided critical religious instruction. See Sutton v. Rasheed, 323 F.3d
         236, 255–56 (3d Cir.2003).

Ealy v. Keen, No. 3:13-CV-2781, 2015 WL 1471577, at *11 (M.D. Pa. Mar. 31, 2015)
                                           25
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 26 of 30




substantial burden on the religious exercise of a person residing in or confined to

an institution . . . even if the burden results from a rule of general applicability,”

unless the government establishes that the burden furthers “a compelling interest,”

and does so by the “least restrictive means.” 42 U.S.C. § 2000cc-1(a)(1)-(2).

RLUIPA defines “religious exercise” to include “any exercise of religion, whether

or not compelled by, or central to, a system of religious belief.” 42 U.S.C. §

2000cc-5(7)(A); see also Cutter v. Wilkinson, 544 U.S. 709, 715 (2005). Although

Congress intended that RLUIPA be construed “in favor of broad protection of

religious exercise,” see 42 U.S.C. § 2000cc-3(g), Congress also “anticipated that

courts would apply the Act’s standard with ‘due deference to the experience and

expertise of prison and jail administrators in establishing necessary regulations and

procedures to maintain good order, security and discipline, consistent with

consideration of costs and limited resources.’” Cutter, 544 U.S. at 723. Congress

indicated that in the event an inmate’s request for religious accommodation would

“become excessive, impose unjustified burdens on other institutionalized persons,

or jeopardize the effective functioning of an institution, the facility would be free

to resist the imposition.” Id. at 726.




                                           26
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 27 of 30




             1.    Monetary Damages

                   a.     Individual Liability

      Ealy cannot recover money damages against defendants in their individual

capacities under RLUIPA. It is well-settled that RLUIPA does not permit an

action for damages of any sort against defendants in their individual capacities.

See Sharp v. Johnson, 669 F.3d 144, 155 (3d Cir. 2012). Defendants motion for

summary judgment will be granted in this regard.

                   b.     Official Capacity

      Conversely, Ealy can proceed against the Defendants in their official

capacities. See Kelley Bey v. Keen, Civ. A. No. 13-1942, 2014 WL 3563475, at *13

(M.D. Pa. July 17, 2014) (holding that official capacity RLUIPA claims against

county officials was not barred by the Eleventh Amendment which only applies to

states (citing Opulent Life Church v. City of Holly Springs, Miss., 697 F.3d 279,

289-90 (5th Cir. 2012) (holding that while states may not be held liable for money

damages under RLUIPA, municipalities and counties may)); Munic v. Langan,

Civil No. 4:CV-13-2245, 2015 WL 5530274, at *4 (M.D. Pa. Sept. 18, 2015)

(permitting RLUIPA claims for damages against official-capacity municipal

defendants to proceed).

      Under RLUIPA, the plaintiff must show that his religious exercise has been

                                         27
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 28 of 30




burdened substantially by the challenged conduct. Washington v. Klem, 497 F.3d

272, 277-78 (3d Cir. 2007). “[A] substantial burden exists where: (1) a follower is

forced to choose between following the precepts of his religion and forfeiting

benefits otherwise generally available to other inmates versus abandoning one of

the precepts of his religion in order to receive a benefit; or (2) the government puts

substantial pressure on an adherent to substantially modify his behavior to violate

his beliefs.” Id. at 280. The plaintiff bears the initial burden of demonstrating that

a prison institution’s policy or official practice has substantially burdened the

inmate’s religious practice. Holt v. Hobbs, 574 U.S. 352, 360 (2015). If the

plaintiff shows that prison administrators’ actions or inactions have imposed a

substantial burden on the exercise of his religion, the burden shifts to the prison

administrator to establish that the challenged conduct furthers a compelling

governmental interest and that it is the least restrictive means of furthering that

interest. Holt, 574 U.S. at 362.

      The initial burden falls on Ealy to demonstrate that FCJ’s policies have

substantially burdened the practice of his religion. Again, he has failed to oppose

Defendants’ motion for summary judgment and, consequently has not established

that any of the policies substantially burdened his religion. Nor can we discern any

such burden from the record before us. Accordingly, summary judgment in favor

                                          28
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 29 of 30




of Defendants is appropriate.

      C.     Equitable Relief

      To the extent Ealy seeks declaratory or injunctive relief, whether in the

context of the First Amendment or RLUIPA, his claims are moot because he is no

longer incarcerated at that facility. He no longer presents a live case or

controversy for injunctive relief regarding the policies or practices at FCJ because

an injunction where he is no longer imprisoned would not provide him meaningful

relief. See Abdul–Akbar v. Watson, 4 F.3d 195, 206–07 (3d Cir. 1993). Further,

on this record, any future incarceration of Ealy at FCJ is speculative, so his case

not does not present an issue capable of repetition, yet evading review regarding

the relief against the FCJ defendants. See id. Although “[t]he mootness of a . . .

claim for injunctive relief is not necessarily dispositive regarding the mootness of .

. . [a] claim for a declaratory judgment,” Jordan v. Sosa, 654 F.3d 1012, 1025

(10th Cir. 2011), Ealy’s claims for declarations are similarly moot, see id. at 1027–

28 (10th Cir. 2011) (explaining that prison-specific claims are moot on transfer

because a declaration that a prisoner was wronged at institution where he no longer

resides has no effect on a defendant’s behavior toward him).




                                          29
     Case 3:20-cv-00103-JEJ-EBC Document 44 Filed 03/08/21 Page 30 of 30




V.    CONCLUSION

      Based on the foregoing, Defendants’ motion (Doc. 27) for summary

judgment is deemed unopposed and will be granted.

      A separate Order will issue.
